Fowler, S.—
A petition has been filed asking that a certain script, purporting to be the last will of the deceased, be ad-, mitted to probate, and objections to the probate have been filed by certain of the next of kin. In their objections the contestants allege that the execution of the script was obtained by undue influence, and the proponent makes this application for a bill of particulars which will state the names of the persons who exercised the undue influence on the testator. I am inclined to think that the contestants should not be compelled to give the names of such persons prior to the trial, as the terms of the will usually, indicate the particular individuals who are so benefited by its provisions as to create a suspicion in the minds of those less favored that undue influence was exercised on the testator, and the persons who had facilities for that close and intimate relationship with the testator which would afford *439them an opportunity for exercising undue influence are invariably well known to the proponent. The application is, therefore, denied.
Application denied.